Citation Nr: 1310297	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left leg varicose veins.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to June 1950. 

This matter comes before the Board of Veterans' Appeals (Board) from rating a decision in January 2009, of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied the benefits sought on appeal. 


FINDINGS OF FACT

The appellant has withdrawn his appeal seeking entitlement to service connection for left leg varicose veins. 


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to service connection for left leg varicose veins have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c) (2012).

In May 2010 the Veteran submitted VA Forms 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to service connection for left leg varicose veins.  In March 2013 the Veteran submitted correspondence expressing his desire to withdraw from appellate review his claim for service connection for left leg varicose veins.  The Veteran's statement indicating his intention to withdraw the claim of entitlement to service connection for left leg varicose veins, satisfies the requirements for withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  
As the appellant has withdrawn his appeal as to the issue of entitlement to service connection for left leg varicose veins, there remains no allegation of errors of fact or law for appellate consideration concerning that issue.  The Board, therefore, has no jurisdiction to review the Veteran's claim for entitlement to service connection for left leg varicose veins and must dismiss the claim.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2012).


ORDER

The appeal concerning the issue of entitlement to service connection for left leg varicose veins is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


